Title: To George Washington from Otho Holland Williams, 21 December 1783
From: Williams, Otho Holland
To: Washington, George


                        
                            Sir.
                            Annapolis 21st Decemr 1783
                        
                        I have the honor to present, inclosed, an address, to your Excellency, from the Yankee Club of Stewarts town
                            in the County of Tyrone, and Province of Ulster in Ireland. It came under cover by way of Philadelphia and Baltimore. Your
                            Excellency’s Most obedient, and Most Humble Servant.
                        
                            O.H. Williams
                        
                    